Name: Commission Regulation (EEC) No 2797/81 of 28 September 1981 on the supply of common wheat flour to UNRWA as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 81 Official Journal of the European Communities No L 275/21 COMMISSION REGULATION (EEC) No 2797/81 of 28 September 1981 on the supply of common wheat flour to UNRWA as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 15 175 tonnes of cereals to UNRWA under its food-aid programme for 1981 : HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the condi ­ tions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (-) OJ No L 198, 20 . 7 . 1981 , p . 2. (') OJ No L 281 , 1 . 11 . 1975, p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62. ( 5 ) OJ No L 263, 19 . 9 . 1973 , p . 1 . (*) OJ No L 192, 26 . 7 . 1980, p . 11 . No L 275/22 Official Journal of the European Communities 29 . 9 . 81 ANNEX / 1 . Programme : 1981 2. Recipient : UNRWA 3. Place or country of destination : Jordan 4. Product to be mobilized : common wheat flour 5 . Total quantity : 11 077 tonnes ( 15 175 tonnes of cereals) 6. Number of lots : three Lot 1 : 5 300 tonnes Lot 2 : 2 000 tonnes Lot 3 : 3 777 tonnes 7. Intervention agency responsible for conducting die procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall, Reading RGl 7QW Berks UK (telex 848 302). 8 . Method of mobilizing die product : intervention 9. Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in bags ( ! )  quality of the bags : new jute sacks ; minimum weight : 600 g (in containers of 20 ft)  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA / FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Aqaba 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 9 October 1981 16 . Shipment period :  Lot 1 : November 1981  Lot 2 : December 1 98 1  Lot 3 : January 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bajp of the same quality as those containing the goods, with the marking followed by a capital 'R . 29 . 9 . 81 Official Journal of the European Communities No L 275/23 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Indskibningshavn MÃ ¦ngde til levering cif (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Nach cif zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung "Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ cif Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ´Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage cif Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en caf Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio da mettere in cif Nome e indirizzo dfel detentore Luogo di accantonamento Nummer van de partij Haven van inlading Cif aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦lleskabshavne 4-917 WM Gleadell &amp; Sons Ltd, Hafen der Morton, Gainsborough, Gemeinschaft Lincolnshire Hemsweil, Lincolnshire Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  1 1 ii fcyjrtc 2-344 Spillers French Milling Ltd,/vl|XOVU&gt;*^ Carr Lane, Gainsborough, Gainsborough, Community port 7-261 Lincolnshire Lincolnshire Port de la CommunautÃ © 2 Porto della 1-250 Spillers French Milling Ltd, ComunitÃ Carr Lane, Gainsborough, Gainsborough, Haven van de Lincolnshire Lincolnshire Gemeenschap 1-490 Anglia Agricultural Merchants, 2-740 Lancaster Way, Ely, Cambridgeshire Ely, Cambridgeshire 3 1-562 Anglia Agricultural Merchants, Lancaster Way, Ely, Cambridgeshire Ely, Cambridgeshire 2-401 Grain Harvesters Ltd, The Old Colliery, Wingham, Canterbury, Kent CT3 ILS Wingham, Kent 1-211 Debach Enterprises, Staverton House, 5-174 Wantisden, Woodridge, Suffolk Debach, Suffolk